IN RE: Ansell, Harold S. Ill; — Plaintiff(s); Applying for Permission to Take the July Bar Examination;
Granted with order: Petitioner is allowed to take the Louisiana State Bar *35Examination in July, 1999. Upon satisfactorily passing such examination, petitioner may apply to this Court for the appointment of a commissioner in accordance with Chapter 4, Article 14, Section 9 of the Articles of Incorporation of the Louisiana State Bar Association, to take evidence and report to this court as to whether petitioner has the appropriate character and fitness to be admitted to the bar and allowed to practice law.
JOHNSON, J. not on panel.
VICTORY and KNOLL, JJ. would deny the writ.